930 F.2d 24
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffrey SANDERS, Plaintiff-Appellant,v.Robert BROWN, Jr., Defendant-Appellee.
No. 91-1035.
United States Court of Appeals, Sixth Circuit.
April 9, 1991.

Before KENNEDY, NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellant's motion to remand the case to the district court.


2
A review of the record indicates that the judgment of the district court was entered November 14, 1990.  A motion for amended judgment was served November 19, 1990, and filed November 23, 1990.  Such motion served within ten days of entry of the final decision is properly treated as a time-tolling Fed.R.Civ.P. 59(e) motion.    Moody v. Pepsi-Cola Metro.  Bottling Co., 915 F.2d 201, 206 (6th Cir.1990).  A notice of appeal was filed November 28, 1990.  Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a Fed.R.Civ.P. 59 motion shall have no effect.  A timely notice of appeal is mandatory and jurisdictional.    Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).  The district court denied the motion for amended judgment by order entered December 14, 1990.  No new notice of appeal has been filed.


3
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  The motion to remand is denied.